Title: To Thomas Jefferson from James Monroe, 4 January 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Jany 4. 1800

Colo. Cabell furnishes an opportunity by wh. I enclose you a copy of Mr. Madisons rept. on the acts of the other states on the alien & sedition laws. This report has been two days before the house supported by the author Taylor & Giles, and opposed by two or three whose names it is not necessary to give. Its effect is very discernible on the whole federal party, some of the more moderate of wh., wod. certainly come over, if they were not pledged in a very strong manner to their constituents. It will be carried by a great majority in the h. of D. and a respectable one I believe in the Senate.  You perceive I have commenc’d here, as to the letters of the speakers of the two houses, in a tone of moderation, yet of decision as to principle. I have thought it beneath me to make a more direct attack on Mr. Adams, and perhaps at present impolitick. Yet the publick mind ought not to be suffered to lose any portion of its republican tone by taking a position short of what it will bear. on this you will have the best information, relative to which & indeed every other topic on wh. you think proper to give an advice I shall be happy to receive it.  Your name will appear as a subscriber to neither of the papers you mentioned  to me when I saw you. I have told the Editors, I shod. act for you with wh. they were satisfied; and shall do for you precisely what I am forced to do for myself. I shall endeavor to keep them within suitable limits, in their publications, since I am strongly impressed with a belief, if A. puts himself in the hands of the Bh. faction, an attempt will be made to carry the sedition law into effect here, as an electioneering trick, in the course of the summer. they must be deprived of a plausible pretext, in wh. case, an attempt will dishonor them, & their systems of standing armies &c become a burden to themselves. I shall pay for you whatever you have to pay here, after wh. I shall reserve the balance I may owe you for adjustmt. when we meet, unless you have occasion for it here in wh. case direct the application. yr. affectionate friend & servt

Jas. Monroe

